Case 5:20-cv-00209-SVW-KES Document 14 Filed 02/12/21 Page 1 of 2 Page ID #:92



  1
  2                                                                     O
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11    DURJAN SINGH,                                 Case No. 5:20-cv-00209-SVW-KES
 12                 Petitioner,
 13            v.                                    ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF U.S.
 14    SECRETARY OF DHS, et al.,                          MAGISTRATE JUDGE
 15                 Respondents.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
 19   other records on file herein, and the Report and Recommendation of the United
 20   States Magistrate Judge (Dkt. 11). No objections to the Report and
 21   Recommendation were filed, and the deadline for filing such objections has passed.
 22   The Court accepts the report, findings, and recommendations of the Magistrate
 23   Judge.
 24         IT IS THEREFORE ORDERED that Judgment shall be entered dismissing
 25   Grounds 1, 2, and 3 of the Petition as moot and dismissing Ground 4 of the Petition
 26   for lack of subject matter jurisdiction.
 27         As a federal prisoner proceeding under 28 U.S.C. § 2241, Petitioner is not
 28
                                                 1
Case 5:20-cv-00209-SVW-KES Document 14 Filed 02/12/21 Page 2 of 2 Page ID #:93



  1   required to obtain a certificate of appealability (“COA”) in order to appeal to the
  2   United States Court of Appeals in this case. See Harrison v. Ollison, 519 F.3d 952,
  3   958 (9th Cir. 2008) (holding that the plain language of 28 U.S.C. § 2253(c)(1) does
  4   not require federal prisoners bringing § 2241 petitions to obtain a COA in order to
  5   appeal, unless the § 2241 petition “is merely a ‘disguised’ § 2255 petition”); see
  6   e.g., Tomlinson v. Caraway, No. 14-020094-VBF (KK), 2014 WL 4656432, at *1
  7   (C.D. Cal. Sept. 16, 2014) (adopting report and recommendation and noting that
  8   petitioner in federal custody was not required to obtain a COA to appeal the denial
  9   of his § 2241 petition).
 10
 11   DATED: ___________________
               February 12, 2021             ____________________________________
 12                                          STEPHEN V. WILSON
                                             UNITED STATES DISTRICT JUDGE
 13
 14
      Presented by:
 15
 16   ____________________________________
      KAREN E. SCOTT
 17   UNITED STATES MAGISTRATE JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
